DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is responsive to the communication filed 06/27/2019. Claims 3-5, 7, 11, 12, 17, 20, 22, 23, 25-56, 58-70 have been cancelled. Claims 1, 2, 6, 8-10, 13-16, 18-19, 21, 24, 57, 71  are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/22/2019.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Priority
Acknowledgment is made of applicant’s claim for foreign priority (AU 2016903957) under 35 U.S.C. 119 (a)-(d) or (f).

Drawings
The drawings are objected to because
Reference character 29d is missing for electrode in Fig. 5c.


Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim(s) 19 is objected to because of the following informalities:
Regarding claim 19, the claim limitation "the one or more characteristics" (line 4) should apparently read "the one or more characteristics of the inflammatory bowel disease or gut inflammation". 
  Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "the processing apparatus configured to determine one or more characteristics" (line 6) in claim 13; "the processing apparatus is configured to determine bioimpedance of tissue, and determine the one or more characteristics" (lines 2-4) in claim 19; and "the processing apparatus is further configured to apply an electrical current" (line 2) in claim 21.
Regarding the limitations “the processing apparatus configured to determine one or more characteristics” and “the processing apparatus is configured to determine bioimpedance of tissue, and determine the one or more characteristics”, processing is a non-structure term as a modifier to a generic placeholder “apparatus”, furthermore, functional limitations “determine one or more characteristics” and “determine bioimpedance of tissue” are used, there is no additional claim limitation that provides a sufficient structure, material, or act to perform the entire claimed language of determining one or more characteristics and bioimpedance. Thus, it meets the 3 prongs test and involved 112 (f), despite of absence of “means”. Specification discloses “the processing apparatus 13 comprising a processor 132 for receiving and processing data from the endoscope 11” (para [0070]) that discloses a sufficient structure explicitly to perform the claimed function.
Regarding the limitation “the processing apparatus is further configured to apply an electrical current”, processing is a non-structure term as a modifier to a generic placeholder “apparatus”, furthermore, functional limitations “apply an electrical current” is used, there is no additional claim limitation that provides a sufficient structure, material, or act to perform the entire claimed language of applying electrical current. Thus, it meets the 3 prongs test and involved 112 (f), despite of absence of “means”. Specification discloses “the processing apparatus 13 comprising a stimulator 131 for generating an electrical current” (para [0070]) that discloses a sufficient structure explicitly to perform the claimed function.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 6, 8-10, 13-16, 18-19, 21, 24, 57, 71 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

Claim(s) 1-2, 6, 8-10 recite(s), at least in part the following step(s): “determining one or more characteristics of inflammatory bowel disease or gut inflammation based on the measured electrical signal”, “determining bioimpedance of tissue between the first and second electrodes based on the measured electrical signal”, “determining the one or more characteristics based on the determined bioimpedance. These step(s), when given its/their broadest reasonable interpretation(s), describe(s) carrying out said step(s) mentally (i.e. a mental task in the human mind) and/or mathematically. There is no additional limitation precludes the claimed step from practically being performed mentally (i.e. a mental task in the human mind, and/or by a mathematical process). The “determ[ing]” in the step(s) involves the user manually using pen and paper, or mentally, visually and/or by a mathematical process, function, or equation. In view of the foregoing, claim(s) 1-2, 6, 8-10 recite(s) an abstract idea.
For example, the following caselaw: Elec. Power Grp., LLC v. Alstom S.A. (Fed. Cir. 2016) contains the following analysis:  “Information as such is an intangible. See Microsoft Corp. v. AT & T Corp., 550 U.S. 437, 451 n.12 (2007).  Accordingly, we have treated collecting information, including when limited to particular content (which does not change its character as information), as within the realm of abstract ideas. See, e.g., Internet Patents, 790 F.3d at 1349; OIP Techs., Inc. v. Amazon. com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015). In a similar vein, we have treated analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes within the abstract-idea category. See, e.g., TLI Commc’ns, 823 F.3d at 613; Digitech, 758 F.3d at 1351; SmartGene, Inc. v. Advanced Biological Labs., SA, 555 F. App’x 950, 955 (Fed. Cir. 2014); Bancorp Servs., L.L.C. v. Sun Life Assurance Co. of Canada (U.S.), 687 F.3d 1266, 1278 (Fed. Cir. 2012); CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372 (Fed. Cir. 2011); SiRF Tech., Inc. v. Int’l Trade Comm’n, 601 F.3d 1319, 1333 (Fed. Cir. 2010); see also Mayo, 132 S. Ct. at 1301; Parker v. Flook, 437 U.S. 584, 589–90 (1978); Gottschalk v. Benson, 409 U.S. 63, 67 (1972); Diamond v. Diehr, 450 U.S. 175 (1981). And we have recognized that merely presenting the results of abstract processes of collecting and analyzing information, without more (such as identifying a particular tool for presentation), is abstract as an ancillary part of such collection and analysis. See, e.g., Content Extraction, 776 F.3d at 1347; Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014). Here, the claims are clearly focused on the combination of those abstract-idea processes. The advance they purport to make is a process of gathering and analyzing information of a specified content, then determining the results, and not any particular assertedly inventive technology for performing those functions. They are therefore directed to an abstract idea.
The judicial exception(s) is/are not integrated into a practical application. Particularly, the claim(s) recite(s) the following additional element(s): “first and second electrodes,” “applying an electrical current across tissue between the first and second electrodes”, “wherein the second electrode is located externally of the gastrointestinal tract”. The additional element(s) is/are recited with a high level of generality (i.e. as a generic electrode performing data collection) such that it amounts to no more than instructions to apply the exception using a generic sensor. Therefore, the additional element(s) does not integrate the exception(s) into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea and/or law of nature.
The claim(s) include(s) the additional step(s)/element(s) recited above. The additional step(s)/element(s) are not sufficient to amount to significantly more than the judicial exception(s) since such additional step(s)/element(s) are generically claimed to enable an insignificant extra-solution activity including the collection of data by performing the basic functions of: (i) receiving, processing, and/or calculating data, and/or (ii) automating mental tasks. The courts have recognized these functions to be well-understood, routine, and conventional functions when claimed in a merely generic manner. Merely adding hardware that performs “well understood, routine, conventional activities” previously known to the industry will not make claims patent-eligible (In re TLI Communications LLC). In other words, the additional step(s)/element(s) amount(s) to no more than mere instructions to apply the exception(s) using generic sensor(s). Mere instructions to apply an exception using a generic sensor cannot provide an inventive concept. Accordingly, Claim(s) 1-2, 6, 8-10 do(es) not amount to significantly more than the abstract idea itself.

Claim(s) 13-16, 18-19, 21, 24 recite(s), at least in part the following step(s): “determine one or more characteristics of inflammatory bowel disease or gut inflammation based on an electrical signal measured between the at least one first electrode and the second electrode”, “determine bioimpedance of tissue between the at least one first and the second electrode based on the measured electrical signal and determine the one or more characteristics based on the determined bioimpedance”. These step(s), when given its/their broadest reasonable interpretation(s), describe(s) carrying out said step(s) mentally (i.e. a mental task in the human mind) and/or mathematically but for the recitation of generic computer components. In other words, absent the recitation of a processing apparatus, nothing precludes the claimed step from practically being performed mentally (i.e. a mental task in the human mind, and/or by a mathematical process). For example, absent the limitation(s) “a processing apparatus” in the step(s), the “determ[ing]” in the step(s) involves the user manually using pen and paper, or mentally, visually and/or by a mathematical process, function, or equation. In view of the foregoing, claim(s) 13-16, 18-19, 21, 24 recite(s) an abstract idea.
The judicial exception(s) is/are not integrated into a practical application. Particularly, the claim(s) recite(s) the following additional element(s): “a device insertable or implantable into a gastrointestinal tract of a body, the device having at least one first electrode,” “a second electrode,” “the second electrode is configured to locate externally of the gastrointestinal tract” “apply an electrical current aFirst Preliminary Amendmentcross tissue between the at least one first electrode and the second electrode,” “the second electrode is configured to locate in the peritoneal cavity of the body or at a skin surface of the body,” “wherein the processing apparatus comprises a stimulator, said stimulator being configured to apply the electrical current.” The additional element(s) is/are recited with a high level of generality (i.e. as a generic processing apparatus performing generic computer function) such that it amounts to no more than instructions to apply the exception using a generic computer component. Therefore, the additional element(s) does not integrate the exception(s) into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea and/or law of nature.
The claim(s) include(s) the additional step(s)/element(s) recited above. The additional step(s)/element(s) are not sufficient to amount to significantly more than the judicial exception(s) since such additional step(s)/element(s) are generically claimed to enable an insignificant extra-solution activity including the collection of data by performing the basic functions of: (i) receiving, processing, and/or calculating data, and/or (ii) automating mental tasks. The courts have recognized these functions to be well-understood, routine, and conventional functions when claimed in a merely generic manner. Merely adding hardware that performs “well understood, routine, conventional activities” previously known to the industry will not make claims patent-eligible (In re TLI Communications LLC). In other words, the additional step(s)/element(s) amount(s) to no more than mere instructions to apply the exception(s) using generic computer component(s). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Accordingly, Claim(s) 13-16, 18-19, 21, 24 do(es) not amount to significantly more than the abstract idea itself.

Claim(s) 51, 71 recite(s), at least in part the following step(s): “determining bioimpedance across a subject's gut wall”. These step(s), when given its/their broadest reasonable interpretation(s), describe(s) carrying out said step(s) mentally (i.e. a mental task in the human mind) and/or mathematically. There is no additional limitation precludes the claimed step from practically being performed mentally (i.e. a mental task in the human mind, and/or by a mathematical process). The “determ[ing]” in the step(s) involves the user manually using pen and paper, or mentally, visually and/or by a mathematical process, function, or equation. In view of the foregoing, claim(s) 51, 57 recite(s) an abstract idea.
The judicial exception(s) is/are not integrated into a practical application. These steps recite(s) additional limitation: “wherein a decrease in bioimpedance indicates the presence of inflammatory bowel disease”, “wherein a decrease in bioimpedance relative to a control indicates the presence of inflammatory bowel disease”. The additional element(s) does not integrate the exception(s) into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea and/or law of nature.
The claim(s) include(s) the additional step(s)/element(s) recited above. The additional step(s)/element(s) are not sufficient to amount to significantly more than the judicial exception(s) since such additional step(s)/element(s) are generically claimed to enable an insignificant extra-solution activity including the collection of data by performing the basic functions of: (i) receiving, processing, and/or calculating data, and/or (ii) automating mental tasks. The courts have recognized these functions to be well-understood, routine, and conventional functions when claimed in a merely generic manner. Merely adding hardware that performs “well understood, routine, conventional activities” previously known to the industry will not make claims patent-eligible (In re TLI Communications LLC). Accordingly, Claim(s) 57 and 71 do(es) not amount to significantly more than the abstract idea itself.

 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 6, 8-10, 13-16, 18-19, 21, 24, 57, 71 are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by Imran (US 20110306897 A1, hereafter Imran).

Regarding to Claim 1, Imran teaches a method of assessing inflammatory bowel disease or gut inflammation (see at least abstract & [0052], lines 1-4. “the capsule is used to diagnose and/or tread other gastrointestinal disease, condition or disorders”), the method comprising: measuring an electrical signal between first and second electrodes ([0051], lines 4-8; “[A]ccording to this embodiment, the capsule includes at least one pair of electrodes for sensing impedance and/or a temperature sensor”), the first and second electrodes being located relative to a body, at least the first electrode being located in a gastrointestinal tract of the body ([0052], “the system identifies the location of the capsule along the length of the intestine”); and determining one characteristics of gut inflammation ([0052], inflammatory tissue) based on the measured electrical signal ([0052], “[T]he capsule system senses when the impedance and/or temperature change due to change in tissue condition”).
Regarding claim 2, the rejection of claim 1 is incorporated. Imran teaches a method, wherein the one characteristics comprises inflammation of a wall of the gastrointestinal tract (see at least abstract & [0052]; “a capsule is tracked in the intestine as it measures temperature and/or impedance…A map of impedance and a map of temperature along the length of the intestine may be created. According to the map, a condition may be identified along with its location along the length. The map may be used for diagnosis and for locating a treatment capsule or marking capsule along the intestine length”).
	Regarding claim 8, the rejection of claim 1 is incorporated. Imran teaches a method further comprising determining bioimpedance of tissue between the first and second electrodes based on the measured electrical signal ([0044], lines 1-9; [0051], lines 5-8; “[A]ccording to this embodiment, the capsule includes at least one pair of electrodes for sensing impedance and/or a temperature sensor”).
	Regarding claim 9, the rejection of claim 8 is incorporated. Imran teaches a method further comprising determining the one characteristics (inflammatory tissue) based on the determined bioimpedance ([0052], “[F]or example, ischemic and necrotic tissue impedance increases and in cancerous, precancerous or inflammatory tissue temperature increases slightly and impedance decreases”). 
	Regarding claim 10, the rejection of claim 1 is incorporated. Imran teaches a method further comprises applying an electrical current across tissue between the first and second electrodes, and wherein the measuring of electrical signal is in response to the applied electrical current (See at least [0172], “[T]he oscillator 218 provides a constant current source through electrodes and tissue 220 resulting in voltages across the electrodes 116, 117 at the frequencies that are representative of impedances at the frequencies, in view of the constant current”; [0046], “[T]he electrical stimulation capsule may be provided with one or more sensors for sensing various conditions in the intestinal tract”, “the sensed parameter may be used to ascertain whether or not the stimulated portion is contracting in responses to electrical stimuli received from the capsule”). 
	
Regarding claim 13, Imran teach a system (capsule system) for assessing inflammatory bowel disease or gut inflammation (see at least abstract & [0052], lines 1-4. “the capsule is used to diagnose and/or tread other gastrointestinal disease, condition or disorders”), the system comprising: a device 110 (capsule 110, 180, 210, 10, 80 through Figs. 1, 3, 10, 12, 15, 21, respectively) insertable or implantable into a gastrointestinal tract of a body (at least abstract & [0090], lines 2-3, “the capsule of the present invention is sized so that it is capable of being ingested for passage through the intestinal tract”; [0035], a capsule may be used to mark a location in the intestinal tract by affixing itself to the intestinal wall at an identified location), the device having at least first electrode (electrode 116, 16a-c in Figs. 3A &15); a second electrode (electrode 117, 17a-b in Figs. 3A & 15); and a processing apparatus (processor/microprocessor 122, [0095]) configured to determine one characteristics of gut inflammation based on an electrical signal measured between the at least one first electrode and the second electrode ([0099], “The electrodes 116, 117 used to deliver the stimulation are also used to sense electrical activity or impedance”; para [0175], “a processor (e.g. in an external device) determines the location of the capsule along the length of the intestine and the impedance and/or temperature at the location from the location data and sensed data transmitted to an external devise by the capsule…cancerous, pre-cancerous or inflammatory tissue is identified by a slight increase in temperature and a decrease in impedance, especially at lower frequencies”). 	
	Regarding claim 14, the rejection of claim 13 is incorporated. Imran further teaches the system above, wherein the one characteristics comprising inflammation of a wall of the gastrointestinal tract (see at least abstract & [0052]; “a capsule is tracked in the intestine as it measures temperature and/or impedance…A map of impedance and a map of temperature along the length of the intestine may be created. According to the map, a condition may be identified along with its location along the length. The map may be used for diagnosis and for locating a treatment capsule or marking capsule along the intestine length”).
	Regarding claim 18, the rejection of claim 13 is incorporated. Imran further teaches the system wherein the measured electrical signal is indicative of bioimpedance of tissue between the at least one first electrode and the second electrode (see at least abstract & [0044], “[T]he capsule may be used to sense electrical parameters...The electrodes may also be used to determine tissue impedance”; [0051], “[A]ccording to this embodiment, the capsule includes at least one pair of electrodes for sensing impedance and/or a temperature sensor”).  
Regarding claim 19, the rejection of claim 13 is incorporated. Imran further teaches the system as descripted above, wherein the processing apparatus 122 is configured to determine bioimpedance of tissue between the at least one first 116 and the second electrode 117 based on the measured electrical signal (see at least [0099], “[T]he electrodes 116 ,117 used to deliver the stimulation are also used to sense electrical activity or impedance”) and determine the one characteristics based on the determined bioimpedance (see at least [0139], lines 1-4; [0052], “[F]or example, ischemic and necrotic tissue impedance increases and in cancerous, precancerous or inflammatory tissue temperature increases slightly and impedance decreases”).
Regarding claim 21, the rejection of claim 13 is incorporated. Imran further teaches the system wherein the processing apparatus is further configured to apply an electrical current across tissue between the at least one first electrode and the second electrode, and wherein the measured electrical signal is in response to the applied electrical current (see at least [0172] & [0046], “[T]he electrical stimulation capsule may be provided with one or more sensors for sensing various conditions in the intestinal tract”, “provide such stimulation signals to the capsule to be delivered through the electrodes on the capsule”, “the sensed parameter may be used to ascertain whether or not the stimulated portion is contracting in responses to electrical stimuli received from the capsule.”).
Regarding claim 24, the rejection of claim 21 is incorporated. Imran further teaches the system wherein the processing apparatus comprising a stimulator (oscillator 218), said stimulator 118 being configured to apply the electrical current ([0172], “[T]he oscillator 218 provides a constant current source through electrodes and tissue 220 resulting in voltages across the electrodes 116, 117 at the frequencies that are representative of impedances at the frequencies, in view of the constant current”).

Regarding claim 57, Imran teaches a method of resolving an inconclusive clinical assessment for inflammatory bowel disease, the method comprising determining bioimpedance across a subject’s gut wall (at least [0052], lines 4-5 “a capsule is tracked in the intestine as it measures temperature and/or impedance”), wherein a decrease in bioimpedance indicates the presence of inflammatory of bowel disease ([0052] , “[F]or example, ischemic and necrotic tissue impedance increases and in cancerous, precancerous or inflammatory tissue temperature increases slightly and impedance decreases”).
Regarding claim 71, the rejections of claim 57 is incorporated. Imran further teaches that the method as described above, wherein a decrease in bioimpedance relative to a control indicates the presence of inflammatory bowel disease ([0051], “a capsule system is used to diagnose and/or treat Crohn's disease or other inflammatory gastrointestinal conditions or diseases. In Crohn's disease, the mucosa tends to become denuded and the muscle inflamed ... The capsule system senses when the temperature rises due to inflammation and/or the impedance lowers due to denuding of the mucosa.”)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 6, 15, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Imran in view of Fandriks (US 20080275360 A1).

Regarding claim 6, the rejection of claim 1 is incorporated. Imran discloses a method of accessing inflammatory bowel disease, but fails to teach wherein the second electrode 117 is located externally of the gastrointestinal tract. However, Fandriks teaches the second electrode (reference electrode 10, Fig. 2) is located externally of the gastrointestinal tract (See at least Fig 2, [0054], “in order to measure said potential difference between the electrodes 7 of the catheter 6 and the reference electrode 10, the detection unit 8 is provided with a voltage measurement unit which is preferably in the form of a conventional high impedance voltmeter”).
Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filling date of the claimed invention, to modify the method of Imran, wherein the second sensor is located externally of the gastrointestinal tract, since such a modification would amount to applying a known technique (i.e. as taught by Fandriks) to a known device (i.e. as taught by Imran) ready for improvement to achieve a predictable result such as providing a second electrode locates externally of esophagus as a reference to measure the electric potential difference between each of the electrodes and reference electrode ([0053], lines 1-2 of Fandriks). --See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
Regarding claims 15-16, the rejection of claim 13 is incorporated. Imran discloses a system of accessing inflammatory bowel disease comprising a device 110, but fails to teach wherein the second electrode is located externally of the gastrointestinal tract. However, Fandriks teaches the second electrode is located externally of the gastrointestinal tract (See at least Fig 2, [0054], “in order to measure said potential difference between the electrodes 7 of the catheter 6 and the reference electrode 10, the detection unit 8 is provided with a voltage measurement unit which is preferably in the form of a conventional high impedance voltmeter”).
Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filling date of the claimed invention, to modify the method of Imran, wherein the second sensor is located in the peritoneal cavity of the body, since such a modification would amount to applying a known technique (i.e. as taught by Fandriks) to a known device (i.e. as taught by Imran) ready for improvement to achieve a predictable result such as providing a second electrode locates externally of esophagus as a reference to measure the electric potential difference between each of the electrodes and reference electrode ([0053], lines 1-2 of Fandriks). --See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).

Disclosure of Prior Art References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20170035318 A1 to Sankar discloses a method and an apparatus for diagnosis of disorders of the gastrointestinal tract indicates a present of ulcerative colitis and Crohn’s disease when the measured electrical signal with increase slow wave frequency, but lower amplitude when compared to the healthy individuals.
US 20040102712 A1 to Belalcazar et al. discloses an implantable medical device to measure impedance for monitoring pulmonary edema with one sensing electrode be implantable within the upper gastrointestinal tract and a second electrode on the skin of the upper torso.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUAN CAI ZOU whose telephone number is (571)272-2289.  The examiner can normally be reached on Mon-Fri 8:00 -17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on 517-272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.Z./Examiner, Art Unit 3791                                                                                                                                                                                                        






/RENE T TOWA/Primary Examiner, Art Unit 3791